Stiles, J.
(dissenting). — Concerning the figures showing the amount of the county’s invalid indebtedness, I think some correction should be made of the majority *404opinion. It is true that the complaint set out that between September 12, 1892, and May 3, 1893, the commissioners incurred a debt of $42,298.60 on account of the court house, and of $68,028.32 by the issuance of warrants, all of which was invalid; but it also shows that of these amounts $14,650 of the court house debt and $43,524.44 of the warrant debt was incurred before October 15, 1892. Now the valid debt limit up .to the latter date was $919,672.02, and the actual debt, including the last two items incurred before that date, was but $761,533.75; so that those items were lawfully incurred, since the court holds that the change in the limit did not occur until October 15, and the actual invalid indebtedness on May 3, 1893, was therefore $52,134.48, instead of $110,308.92.
On the point made as to the commission contracted for, I think it proper to say that this case differs from that of Yesler v. Seattle, 1 Wash. 308 (25 Pac. 1014). In that case the statute invested the council with the authority to sell the bonds as it should deem best for the interest of the city; but here the bonds must be exchanged for an equal amount of county warrants or sold at par. Laws 1889 — 90, p. 39, § 5. This point alone would sustain the complaint for an injunction against the sale of the bonds under the contract, but it' would not affect the validity of the issue if sold at par under some other arrangement.
However, the principal result of the decision is to hold the whole issue void, and to that proposition I cannot yield assent. I agree with the view which the court takes that there is no such thing as voting an indebtedness which shall remain suspended above the one and a half per cent, limit, although all or a part of the indebtedness within that limit shall be paid off, and that is about all that the court seems to have decided. But that was not the vital question. It is true that counsel for the county sought to have *405this court declare that such an operation could be brought about. But it seems to me that that would be merely a question for future consideration when, after the debt outside of the bonds had been paid off so that with the bonds it would exceed the limit and without them it would not, the board should propose to incur further debt without a vote. Now, and here, the question is purely and singly whether these bonds have a legal basis for their issuance, without regard to what may be done with the proceeds, or what may be necessary in the future when it is desired to incur further indebtedness. In my judgment, the trouble with them, if any, is found in the manner in which the vote was taken. The board first spread upon its records a recitation of the fact that it was necessary to provide for the running expenses of the county by reducing the outstanding indebtedness below the limit, and declared its intention to submit the question of issuing bonds in the sum of $300,000 above the limit for the purpose of procuring money to fund that amount of outstanding warrants.
This was a mere funding proposition if carried out, and required no vote, as held in Murry v. Fay, 2 Wash. 352 (26 Pac. 533), unless the plan of keeping the bond debt up in the voting limit of three and a half per cent, could be sustained, upon which the court is of the contrary view. Under Murry v. Fay the whole of the valid debt of $761,-533.75 could be funded by the commissioners, without an election, either by an exchange for warrants, or by sale of bonds and payment of warrants. But that operation would not have accomplished the purpose desired, ■ viz., of procuring means for meeting current expenses. It could be accomplished only in one of two ways: either by authorizing an enlargement of the debt limit under § 2 of the act (Laws 1889-90, p. 37), or by borrowing money under § 3. If the former method were chosen the commissioners could *406again fund the debt so created without further vote; but under the latter they must issue bonds. Now in full view of the law and of the circumstances making it necessary to either extend the debt limit or borrow money, the latter plan was adopted, and the intention was announced to be that of borrowing; and the only trouble with the plan executed was that the proposal to borrow was coupled with a declaration that the purpose of the borrowing was to fund warrants. This made it indefinite, and if literally followed would have left the county in no better condition than before, for the money would all be paid out and the limit would still stand where it was before, completely filled up.
But I cannot conceive that any voter could have been misled into supposing that the debt limit was not to be increased by 1300,000; for on the ballot which he voted it was expressly stated that this amount of bonds was to be issued above the limit allowed without a vote. Thus, I think the authorization of the issue ought to be permitted to stand. It is somewhat irregular and unsatisfactory, I frankly admit, but the ultimate purpose .to borrow money and increase the debt limit is so clearly apparent that no one can have been deceived, and if so the loose declarations of the commissioners ought not to defeat so important a matter.